Citation Nr: 0631639	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-44 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from April 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in October 2005; a 
transcript is of record.


FINDINGS OF FACT

The veteran's hypertension is manifested by systolic 
pressure predominantly 160 or higher for a period of time in 
2003; and the veteran is prescribed continuous daily 
medication for control of his hypertension, without which 
elevated systolic pressures have been reported.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for a rating of 10 percent, and no higher, for 
hypertension are met effective from June 9, 2003.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.104 Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided 
in July 2003 before the initial adjudication in March 2004.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the July 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for hypertension in this 
case.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and providing 
hearing testimony in support of his claim.  Moreover, in a 
February 2005 statement the veteran's representative 
indicated on behalf of the veteran, that he had no further 
evidence to submit.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining 
to his claim.  In this regard, the RO has informed the 
veteran in the rating decisions, statement of the case 
(SOC), and SSOCs of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, as noted above, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim for a 
compensable evaluation for hypertension.  Herein, the Board 
has granted an increased evaluation, explained the reasons 
for failing to grant a higher evaluation and assigned an 
effective date, which is the date of the original grant of 
service connection.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  

Factual Background

The veteran filed an original service connection claim for 
hypertension in June 2003.  

VA records dated in 2001 and 2002 show the following blood 
pressure readings:  132/78, (November 2001); 128/78, (June 
2002); and 108/60, (August 2002).

VA records show that in February 2003 the veteran called 
expressing concern over blood pressure readings reported to 
be in the 180's/80.  The veteran reported that he had not 
forgotten to take his medications and stated that his other 
medical conditions included diabetes mellitus type II.  A 
private medical record dated in February 2003 indicated that 
the veteran had checked his blood pressure at Sam's Club 
which gave a reading of 180/80.

When seen by VA in April 2003, a blood pressure reading of 
120/78 was made.  A reading of 130/78 was made in October 
2003.

The veteran sought private treatment for high blood pressure 
and blood pressure readings were regularly made between 
February 20 and March 17, 2003.  During that time, several 
elevated readings were made including: 157/85 (2/25/03); 
151/81 (2/26/2003); 164/83 (March 4, 2003); 166/88 (March 6, 
2003); and 160/82 (March 7, 2003).  In summary, the systolic 
ranges overall ranged from 115 to 164 and the diastolic 
readings ranged from 47 to 91.

A VA examination was conducted in December 2003 at which 
time it was noted that hypertension had been diagnosed in 
February 2003.  Blood pressure readings were 120/70 sitting; 
140/70 standing; and 130/68.  The diagnoses included 
diabetes mellitus type II, non insulin dependent; and 
hypertension, diagnosed 2 years after diabetes, more likely 
than not exacerbated by diabetes.

In a March 2004 rating decision, service connection for 
diabetes mellitus type II associated with herbicide exposure 
was granted as was hypertension, secondary to diabetes 
mellitus, which was assigned a non-compensable evaluation, 
effective from June 9, 2003.

The veteran filed a Notice of Disagreement as to the 
evaluation assigned for hypertension, and stated that he 
took medication, Metoprolol Tartrate, twice a day.  Dr. M. 
provided the same information regarding the veteran's 
medication for control of blood pressure in an April 2004 
statement.

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in October 2005.  He 
testified that he first noticed high blood pressure readings 
in February and March 2003 at which time he checked them on 
machines available to the public in public places which 
revealed 160/110 one day and 162/102 the next day at another 
place.  He stated that he then consulted a private doctor 
who did a work up of him and discovered several high 
systolic readings in February and March 2003.  He reported 
that he was then started on medication which brought 
readings down to 115/78 and which was currently under 
control with daily medication taken twice a day.  He 
indicated that a current reading had been 120/80 on 
medication, but it could easily be 160 or more systolic or 
100 or more diastolic without medication.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted entitlement to service connection 
for hypertension by the RO's March 2004 rating decision.  
The associated disability has been rated zero percent, 
effective from June 9, 2003.

Under the regulations that became effective in January 1998, 
Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more; systolic pressure is 
predominantly 160 or more, or; the veteran has a history of 
diastolic pressure of predominantly 100 or more and requires 
continuous medication for control of hypertension.  A 20 
percent rating is assigned for diastolic pressure which is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure which is predominantly 120 or more.  
A 60 percent rating is assigned where diastolic pressure is 
predominantly 130 or more. 

A note after the diagnostic code provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  The term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 millimeters or greater with a 
diastolic blood pressure of less than 90 millimeters.

There are three ways that the veteran may be assigned a 10 
percent disability evaluation for his hypertension.  He is 
prescribed continuous medication for control of his 
hypertension.  Therefore, he may be assigned a 10 percent 
rating if he has a history of diastolic blood pressure 
predominantly 100 or higher.  He may also be assigned a 10 
percent rating if diastolic pressure is currently 
predominately 100 or higher, or if systolic pressure is 
predominately 160 or higher.

A thorough review of the record reflects that the veteran's 
diastolic blood pressure is not currently predominantly 100 
or higher, nor does the record show a history of diastolic 
blood pressure predominantly 100 or higher.  For example, 
the Board has reviewed the blood pressure readings made from 
February 20 to March 17, 2003 which do not include even one 
diastolic blood pressure reading of 100 or more, nor are 
readings subsequent thereto reflective of diastolic pressure 
predominately 100 or higher.  Similarly, the record does not 
contain historical blood pressure data that would permit a 
finding of a history of diastolic pressure predominately 100 
or higher. 

The veteran has a documented history of hypertension.  His 
systolic blood pressure, when measured twice on three or 
more separate days in March 2003, was 160 millimeters or 
greater and such readings are documented for the record, as 
was a reading of 180/80 noted in a February 2003 record.  It 
is arguable that such readings reflect that systolic 
pressure was predominately 160 or higher at least during 
that time period, although the Board must acknowledge that 
subsequently when controlled by medication, there has been 
no evidence of systolic pressure readings predominately 160 
or higher.  

It is clear that the veteran's hypertension requires 
continuous medication for control.  This was noted during a 
VA examination in December 2003 and by Dr. M. in an April 
2004 statement which indicated that the veteran was taking 
Metoprolol Tartrate pills twice daily to control high blood 
pressure.  The available medical records clearly reflect 
that when the veteran was not taking medication in early 
2003, he was subject to systolic readings in excess of 160, 
as are documented in the record, which are arguably in and 
of themselves indicative of systolic pressure readings 
predominately 160 or higher.  In essence, it appears that 
but for continuous medication for control of hypertension he 
would continue to exhibit systolic blood pressure readings 
predominately 160 or higher.  The Board therefore concludes, 
with resolution of reasonable doubt in the veteran's favor, 
that the evidence is at least arguably indicative of 
systolic pressure readings predominately 160 or higher.  
Therefore, the Board concludes that a 10 percent rating for 
the veteran's hypertension is warranted from the original 
date of the grant of service connection, June 9, 2003, and 
the appeal is granted to this extent only.  

As the medical records do not support different ratings for 
different time periods, the Board concludes that a "staged" 
rating is not appropriate in this instance.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In reaching its decision, the Board has considered the 
history of the disorder in question as well as the current 
clinical manifestations and the effect the disorder may have 
on the earning capacity of the veteran.  38 C. F. R. §§ 4.1, 
4.2 (2006).  The Board has also considered 38 C.F.R. § 4.7, 
which provides for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
The evidence of record does not show even in a single 
instance in which the veteran's hypertension has been 
manifested by diastolic pressure which is predominantly 110 
or more, or; systolic pressure is predominantly 200 or more; 
accordingly there is positively no basis for the assignment 
of a 20 percent evaluation for hypertension. 

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2006).  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  There is a full range of ratings 
which anticipate greater disability from hypertension.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for hypertension.  He has not 
required frequent treatment for this disorder according to 
his own hearing testimony.  Hypertension has not so markedly 
interfered with employment as to render impractical the 
application of regular schedular standards.  Therefore, 
there is no evidence that the impairment resulting solely 
from hypertension warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.

ORDER

A rating of 10 percent, and no higher, is granted for 
hypertension, subject to controlling regulations governing 
the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


